 1                                   UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3

 4       Keshia Alexandria Jervis,                              Case No. 2:19-cv-00523-JAD-GWF

 5                           Plaintiff
         v.                                                          Order Dismissing Action
 6
         Paul Kerwin,                                                       [ECF No. 2]
 7
                             Defendant
 8

 9

10              Plaintiff Keshia Alexandria Jervis, who describes herself as “a Flesh and Blood Pure

11 White Wombman,” commenced this action by filing a “Writ of Mandate for Injunction and

12 Temporary Restraining Order” to prevent the sale of her repossessed 2015 Kia Soul. 1 She filed

13 no complaint or petition, and she did not pay the filing fee or submit an application to proceed in

14 forma pauperis. And although she alleges in her filing that the sale she wanted the court to stop

15 was scheduled for March 25, 2019, 2 she didn’t file this action until two days later on March 27,

16 2019.

17              The rules of this court require a civil action to be commenced by filing a complaint, 3

18 which Jervis failed to do. They also require a plaintiff to pay a $400 filing fee or submit an

19 application to proceed in forma pauperis. Jervis failed to do either. Accordingly, I dismiss this

20 case because it is improperly commenced. And because it appears on the face of Jervis’s filing

21

22   1
         ECF No. 2.
23   2
         Id. at 1, ¶ 2.
     3
         See Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with the court”).
 1 that her request for injunction and temporary restraining order was two days too late, such that

 2 the requested order would have been unable to provide any relief and prevent irreparable harm,

 3 her request for injunctive relief [ECF No. 2] is DENIED.

 4         The Clerk of Court is directed to DISMISS this action, ENTER JUDGMENT

 5 accordingly, and CLOSE THIS CASE.

 6         Dated: June 5, 2019

 7                                                          _________________________________
                                                                       ________ _ ________
                                                                                        _ ___ _
                                                            U.S. Districtt Judge
                                                                              dge Jennifer
                                                                           Juudg       iferr A.
                                                                                  Jennif
                                                                                       if    A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
